 CENTURY BROADCASTING CORP.Century Broadcasting CorporationandLocal 4, In-ternationalBrotherhood of ElectricalWorkers,AFL-CIO. Case 14-CA-4413May 20, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn Feburary 7, 1968, Trial Examiner LloydBuchanan issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certainunfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent and the GeneralCounsel filed exceptions to the Trial Examiner'sDecision, and the Respondent filed a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Century BroadcastingCorporation,Crestwood,Missiouri, its officers,agents,successors,and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.' In an apparently inadvertenterror, the Trial Examiner's Decision statesthat"Barr was on vacation from August15 to 24," whereas the recordshows that Barr was on vacation fromJuly IS to 24TRIALEXAMINER'S DECISIONLLOYD BUCHANAN, Trial Examiner: The com-plaintherein (issued September 22, 1967; chargesfiled August 10, 11, and 30, 1967), as amended, al-559leges that the Company has violated Section8(a)(3) of the National Labor Relations Act, asamended, 73 Stat. 519, by discharging Peter M.Flannery, Nicholas K. Barr, Robert J. Vierlmg, andRobert G. Taylor on or about August 8, 9, 10, and24, respectively because of their union membershipor other concerted activities; and Section 8(a)(1)of the Act by said acts and by interrogating andthreatening an employee with respect to union ac-tivitiesand invocation of Board processes. Theanswer,asamended, admits the first threedischarges but denies all of the allegations of viola-tion, including that of discriminatory motivation.The case was tried before me at St. Louis, Mis-souri, on November 15 and 16, 1967. Counsel wereheard in oral argument at the close. Pursuant toleave granted to all parties, briefs have been filedby the General Counsel and the Company, the timeto do so having been extended.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGSOF FACT (WITHREASONS THEREFOR) ANDCONCLUSIONS OF LAW1.THE COMPANY'S BUSINESS AND THE LABORORGANIZATION INVOLVEDThe facts concerning the Company's status as anIllinois corporation, the nature and extent of itsbusiness, its operation of radio broadcasting stationKSHE in Crestwood, Missouri, and its engagementin commerce within the meaning of the Act are ad-mitted; I find and conclude accordingly. I also findand conclude that, as admitted, the Union is a labororganization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA.Union Activities and Company KnowledgeResting at the close of the General Counsel'scase, during which the various witnesses had beenexhaustively cross-examined, the Company calledno witnesses to contradict the testimony given bytheGeneralCounsel'switnesses. In this, ex-perienced counsel for the Company was perhapsmoved by a commendable unwillingness to misstatethe facts. There is nothing in the testimony of theGeneral Counsel's witnesses which is inherently in-credible or warrants rejection. I could state my ownobservation that Sheldon, cited throughout thetestimony as the Company's representative, at-tended throughout the hearing; it is nowhereclaimed that he was unavailable to testify andrefute the significant testimony which revolvedaround him.On June 1, 1966, the Company and the Unionentered into a collective-bargaining agreementcovering this station's technicians and engineers.That agreement covered only one of the four al-171 NLRB No. 78 560DECISIONSOF NATIONALLABOR RELATIONS BOARDleged discriminateeshere, Taylor, the other threebefore us being announcer-operators. It does notappear that the Company opposed organization ofits engineers,or, specifically, Taylor's coverage bythe agreement. It could be argued from this that itshould be inferred that the Company did not op-pose organizationof its announcers (although weshall soon note what might be deemed a mild ex-pressionof objection in that connection-here toothere may be argument whether it was mild or anobjection at all); contrariwise, that the Company'sreaction toward organization of its announcers wasdifferent, considering among other factors the na-ture of their work, their status, and perhaps theirbargainingpower. Rather than select one of thesepossible inferences, we can rely on more definitivefacts adduced for findings and conclusions. (Op-position or objection to organization can be seen ina threat by Sheldon, noted below.)Knowledgeofprospectiveunionactivitiesgenerally was brought home to the Company onJuly 20, 1967, when Davis, the Union'sbusinessmanager,told Sheldon, station manager at thattime, that the Union was going to organize the an-nouncer-operators. Sheldon laughed and said, "Oh,no, not that." At that time there were four announ-cers at the station, the three before us and a fourth,Mundy. There was also a relief announcer, whoworked I day a week.Barr and Vierlingsigned unioncards on August7; Flannery the following day. On the 9th or 10th,'Davis telephoned Sheldon and said that he thoughthe had cards from a majority of the announcers andthat he would like to discuss a contract. Sheldonreplied that he had already discharged two of themen, presumably Flannery and Barr. They there-upon made an appointment to "talk about the situa-tion," but Davis did not keep it.Word that there would be organizing activitydoes not itself indicate that there was such activityor that the Company knew of it and specificallywho was engagedin it. To show specific knowledge,the GeneralCounsel points to the fact that therewere only 13 to 15 employees in all, including of-fice secretarialand clerical help. The layout of theoffices and various rooms and the necessary sound-proofing suggestthat the union supporters' effortsto avoid being directly overheard or observed weresuccessful. I finditunnecessary to consider thesmall plant rule;there is otherevidence which war-rants a reliableinference.Barr was onvacation from August 15 to 24. Dur-ing the first week after hisreturn he discussed withFlannery and Vierling the advisabilityof joining theUnion. Nor did he overlook the fourthannouncer,Mundy, whom he asked whether he thought itwould be a good idea and how he felt about joiningLocal 4. Mundy replied that he thought it would bebad for the Company, and Grafman, president ofthe Company, would not like it; also that he "felt itwould be a threat to his own job." During the firstweek in August, Wood, a young office secretary,asked Barr whether the announcers had "joined theunion yet." Barr did not reply to her, but "changedthe subject."Vierling was not so distrustful of Wood. At theend of July he told her that the -announcers wereconsidering joining the Union; she replied that itsounded like a good idea and warnedhim againstletting Sheldon know; he asked her not to tell, andshe promised that she wouldn't. About an hourlater,afterBarr and Flannery questioned thewisdom of his having told Wood, Vierling againasked her not to speak of it and she "emphasized"that she would not.As the other office secretary, Bauman (it wasvariously testified that she was leaving permanentlyand for a vacation; she and Wood were responsibleto Sheldon), was about to leave at the end of July,Vierling told her that the announcers were con-sidering joining the Union, and she said that itwould be a good idea. He asked her not to mentionit,and she likewise promised. One can only wonderwhy Wood and Bauman were told; certainly not tocreate the "general" knowledge of union activities,to which the General Counsel referred.The greater likelihood of company knowledge toexplain the precipitate action taken against theunion supporters lies in the conversations alreadynoted between Barr and Mundy, and similar con-versations with the latter concerning which Vierlingand Flannery also testified. Vierling told us that inthe latter part of July he told Mundy that he, Flan-nery, and Barr were thinking of joining the Union;and that Mundy replied that he would not considerjoining because he did not feel that it was the rightthing to do since he was a personal friend of Graf-man-he would talk with Grafman before signing aunion card.Whether Mundy did talk about thiswith Grafman we do not know. We need not detailFlannery's similar conversations with Mundy. Theinference of company knowledge of the union ac-tivity and support of its employees is here morereadily drawn in the absence of disclaimer (exceptby counsel) of knowledge by the Company and ofany denial by Mundy that he had transmitted theinformation.The inference is no less valid andreasonable if the Company would not haveacquired knowledge but for solicitation and thesediscussions with other employees.'Uncertainof the date, Davis first declared that it was about August 10He then fixed the conversationas having taken place on the day that thecharge herein wasfiled (August 10) or the day before, about 10 a in Thedates of discharge are not helpful in thisconnectionBarrwas discharged at9 30 ainon August9, Flannerythe eveningbefore Sheldon'sstatementthat two hadalready been discharged thus could have reflected the situa-tion as it existedat 10 a in on August 9 or 10 These dates are consideredfor their possiblereflectionon the credibility of the General Counsel's wit-nesses; but there is none CENTURY BROADCASTING CORP.B.The Alleged Violation of Section 8(a)(3)1.BarrThe Company's defense and explanation for thedischarge of the announcers is their alleged con-tinual gripingand criticism of management andtheir inability to perform the work. Barr wasdischarged, i.e., notified of discharge, on August 9:he was to continue to work through Friday, August11. Although he worked to the end of the week andwas paid through August 15 (this to be consideredwith respect to backpay), he was in fact dischargedon August 9, when he was told that his employmentwould be terminated. The Company's formal objec-tion to such terminology and construction is furtheranswered as we recall the testimony that Sheldontold Davis on August 8 or 9 that he had "alreadydischarged" two of the announcers, not that he hadmerely notified them of dischargein futuro.On Barr's return from vacation on July 24, Shel-don had told him that he was promoting him to pro-gram director, half of his time to be spent in thatcapacity, half as announcer. It is not claimed thatBarrnow became a supervisor; nor did he receivean increase in pay. Although there had been"problems with the tape play-back equipment," itdoes not appear that Barr's work was consideredunsatisfactorytothispoint.Various stationprocedures were being changed, and Barr was toldwhat his new duties would be and how he was tofunction: admittedly more work was now involvedwith a change from tapes to records. If Barr was atany time criticized by Sheldon, we have no detailsof it.On the morning of August 7 Barr told Sheldonthathe felt that he should resign as programdirector (thus reverting to his status of 2 weeksearlier) since he could not function as both an-nouncer and director. Sheldon replied that "thatwas fine with him." About noon, Sheldon informedBarr that, beginning the following Monday, August14, working schedules would be radically changed;Barr and the others to work a 6-day week, 6 hourseach day, with 4 hours' additional production work.So far from indicating any dissatisfaction withBarr's performance, it was evidently contemplatedless than 2 days before his discharge that he wouldcontinue in the Company's employ. Nevertheless,on the morning of August 9, Sheldon told Barr thathis services were no longer needed and that he wasto work until that Friday (not at all under the newlyannounced schedule). Asked for the reason, Shel-don replied that it was not because of poor workbut "because of dissension in the ranks."We recall that Barr had been promoted just 2weeks before. The newly discovered dissension ap-parently consisted of the newly discovered unionactivities. If there was other dissension or griping2See Amboy,Incorporated,146 NLRB1520, 1536-37561beyond any which may have long existed, we haveno evidence of it. Barr apparently informed the As-sociated Press that charges against the Companyhad been filed with the Board. Whether he did thaton August 10, when the charges were filed, or at alater date, we do not know. Nor would that be validcause for discharge. As for poor performance, notonly has that not been shown, but Sheldon specifi-cally disclaimed it.Were more necessary, we could in this connec-tion consider also Sheldon's promise to give Barr aservice letter, which would presumably be com-mendatory. Sheldon later told Barr to speak toGrafman about it. He did and, after Sheldon andGrafman talked again, the latter told Barr that hewould not give him such a letter until the case wasover: charges had been filed with the Board, "andthat stopped the letter." I find and conclude thatthe asserted defense has not been established; thatitwas pretextual (completely so in the light of theproposed change in schedule); that the Companyhad knowledge of the concerted activities; and thatBarr was discriminatorily discharged because he en-gaged in such activities.2.VierlingVierling was discharged by Sheldon on the after-noon of August 10, as with Barr his last day of workto be the 11th. Sheldon told him that it was noreflection on his ability or performance; there was"a disunity" between the management and staff ofthe station, and the entire staff was going to bechanged. In fact, all on the staff who had signedunion cards, and no others, were thus "changed."At one time, before Sheldon became generalmanager,Vierlinghad complained, in writing,about a change in shifts. This hardly constitutes thegriping cited as a defense and certainly does not ex-plainVierling's discharge in August. As for per-formance, Vierling explained that the proximity ofthe transmitter at the new location interfered withtheplayingof tapes, and a changeover waspromptly made to records. Here, too, mechanicalchanges were necessary and were made. Vierlingdenied that any of this was a matter of "com-plaints" by the men: changes in equipment weremade as needed, and the requirements met.Like Barr, Vierling was promised and then de-nied a service letter. I find and conclude that thedefense is pretextual, and that Vierling was dis-criminatorily discharged because of his union ac-tivities, of which the Company had knowledge.3.FlanneryFlannery was told on the evening of August 8that his last workday would be the 14th. (He toowas paid through August 15.) So informing him,Sheldon had added, "I don't want you to think thatthis reflects in any way upon your performance atthe station." 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 31 Sheldon had reprimanded Flanneryfor violating a rule against having visitors on Satur-day. Flannery offered an explanation but admittedthe violation and said that he was sorry; "and thatwas about it." The incident of July 29 was not afactor in Flannery's discharge, nor is it claimed bytheCompany to have been. Flannery was dis-criminatorily discharged because of his union ac-tivities, and I so find and conclude.Ithas been observed that the three full-time an-nouncers who signed cards were discharged; theone who did not sign was not. We have no explana-tion for the distinction. I would not question theCompany's judgment in discharging virtually its en-tire announcer staff for good reason or poor; I amnot saying that the Company's stated reasons wereinsufficient or that the discharges were unwise. I amsaying that the alleged reasons were not the truereason, but were pretextual. The failure adequatelyto support the defenses of continual griping and in-ability to perform the work, the timing of thedischarges as related to the union activities and alsoto the notice of change in hours, and the selectionof the union supporters and them alone indicate thespeciousness of the reasons. Indeed, we have here adistinct pattern of discrimination.4.TaylorThe Company claims that it did not dischargeTaylor; he quit. It is not claimed that his work wasunsatisfactory. The suggestion that he was unableto perform certain dual functions to the Company'sreasonable satisfaction is completely overcome byhis promotion thereafter and later reinstatement asbroadcast engineer, which we shall now note.Taylor was employed in September 1966 todesign,maintain, and install background musicsystems, at a salary of $144. At the beginning ofJune 1967, about the time he transferred fromLocal I to Local 4, he was promoted to broadcastengineer at $175. On July 17 Grafman designatedhim chief engineer to handle the installation andmaintenance of new equipment. That same dayTaylor told Sheldon that as chief engineer he wasnow to receive $190 per week under the contract.Sheldon thereafter told Taylor that he hadspoken with Grafman and that the latter hadpointed out that Taylor was chief engineer of thisstation only.' With this, Taylor told Sheldon on Au-gust 22 that, in the light of Grafman's decision thathe was not a chief engineer, he would have torevert to broadcast engineer and to duty as such: he'The Company has at no time at the trial or in its brief argued or evensuggested that Taylor was a supervisor Further evidence that the partiesregarded the "chief engineer" as a rank-and-file employee can be found inthe collective-bargaining agreement, which specifically includes such anemployee in its coverage Also, when Taylor asked for overtime as broad-cast engineer and rank-and-file employee under the contract, Sheldon didnot so much question his entitlement thereto as insist that he should havestayed for 4 hours if he was claiming overtime under the contract I havemust again have specific hours, was no longer sub-ject to call at all hours as chief engineer, and ifcalled in was to receive overtime pay as provided inthe contract.That very evening, Taylor's help was required atthestation;hecheckedwithSheldon,whoauthorized overtime. The trouble was located be-fore Taylor arrived at the station, however, and hewas so informed "at the front door." He checked,saw that the equipment was functioning, and left.The next morning, Taylor claimed the minimumof 4 hours overtime under the contract. Sheldonobjected that he had not in fact worked 4 hours.The conversation ended with Taylor declaring thathe would tell the Union about it. (We shall see that,just a few days before, Sheldon had told Taylor thatthiswas one of the "two things in this world younever do.") One day later, on August 24, Grafmantold Taylor that he and Sheldon had talked it overand they thought that he "would be best suited forthe background music department." Taylor told usthatGrafman first denied that he was beingdismissed as broadcast engineer, then stated that hewas being dismissed immediately.If Taylor was at that time the only engineer at thestation, he acted in concert in his reliance on thecollective-bargaining contract, and the Company'sacceptance thereof created a situation in whichdischarge because of such reliance discouragedunion activities with respect to the contract andamong employees generally.'Stripped of irrelevancies, the facts with respect toTaylor are that after being promoted he asked forthe higher salary provided by the contract, he wasthereupon demoted; he requested overtime payunder the contract, threatened to take it up withthe Union, and was dischargd. If there is a sug-gestion that he performed poorly, as broadcast en-gineer or in any capacity, that is overcome by thefact of his promotion, first to broadcast engineerand then, after some 6 weeks, to chief engineer.We need not speculate that, with the announcersbeing organized, the engineer's union membershippreviously accepted now became unacceptable.The sequence of acts leading to Taylor's dischargeproves the unlawful discrimination against him.There was no question, nor is there any now, butthat under the existing contract he was entitled toovertime pay. His request for it constituted an ele-ment of concerted activities and enforcement of orregard for the contract. The Company now in effecttold him and all of its employees that a request thatitabideby its collective-bargaining agreementwould result in discrimination.not overlooked the testimony that Taylor, at Sheldon's direction, informedan employee that the latter was discharged As for reference to Taylor'sshowing two others what to do and checking their work (little was over-looked, even if, as subsequently appeared, it did not hear on the issues, butwith such testimony in the record, the explanation must he cited lest it heoverlooked on review), it was thereafter stipulated that these were inde-pendent contractors'Cf Interboro Contractors,Inc , 157 NLRB 1295, 1298 CENTURY BROADCASTING CORP.563Taylor did not voluntarily quit. Aside from histestimony that Grafman told him that he was beingdismissed, the demotion from chiefengineer tobroadcast engineer and the proposed further demo-tion to background music work were discriminatoryand provocative and constituted a constructivedischarge. These were prompted by Taylor's pro-tected concerted activities and by his warning thathe would go to the Union; there is no showing thathis work was unsatisfactory or that the demotionswere prompted by any other lawful considerations.We can ignore various conversations which do notcast light on theissuebefore us, including one onthe day after Taylor's discharge, when Sheldonasked him to return as a sound man.With the proof clearly showing the discriminato-ry nature of Taylor's discharge, I find it unneces-sary in this case to rely on the pattern indicated bythe discharge of the three announcers.It is clear from the facts adduced that backpayfor Barr, Vierling, and Flanneryis torun from Au-gust 15; for Taylor, from August 24. In the absenceof an allegation and claim for relief stemming fromthe Company's actions with respect to Taylor's em-ployment prior to August 24, the remedy will notcover any period prior to that date.We recall that on or about August 9 Davis toldSheldon that he had a majority and would like todiscuss a contract, and that Sheldon cited the twodischarges already effected. But that Davis' state-ment was barely introductory and Sheldon's replyscarcely a refusal on which to base an order to bar-gain are indicated by the appointment then made totalk about the situation. Whether there would havebeen an agreement to bargain, we need not specu-late. This is not a case of a union's failure to press ademand: it did not even keep the appointmentmade. There was no such demand and refusal aswould warrant a bargaining order, nor is such anorder requested by the General Counsel. It can benoted also that we have no allegation with respecttoappropriate unit and, whatever the Union'srights, no notice or suggestion to the Company inthis proceeding that a bargaining order would besought. Under the circumstances I will not recom-mend that the Company bargain with the Unon asrepresentative of the station's announcers; I will notpresume to declare that there can be no defenseconcerning possible failure to bargain where theCompany, not called upon to do so, did not offerany.C.TheAlleged Violationof Section8(a)(1)Consistent with and supporting the findings ofdiscrimination is the testimony concerning indepen-dent interference by interrogation and threat. OnAugust 10 Sheldon told Taylor of the call fromDavis, and asked whether he knew that the announ-cers weregoing union.When Taylor said that hehad known, Sheldon asked why he had not toldhim, and to this Taylor replied that he would nottell either side what the other was doing. Whetheror not Taylor's reply be deemed to have prompted,in part at least, the action thereafter taken againsthim, thequestionshere put to him were in contextviolative.While at lunch with Taylor about or shortly afterAugust 20 and discussing the discharge of the an-nouncers,Sheldon declared, "They really shouldn'tgo toa union.There are two things in this worldyou never do, one of them is to go to a union to askfor representation and the other one is file suitagainst someone."(The latter reference was to thefilingof charges herein.) Here was an unlawfulthreatagainstany employee who has the temerityto do either of two things which he may lawfully dounder the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and upon the entire recordin thecase,I recommend that the Company, Centu-ry Broadcasting Corporation, Crestwood, Missouri,its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local 4, Inter-nationalBrotherhoodofElectricalWorkers,AFL-CIO, or in any other labor organization bydiscriminatorily discharging any of its employees ordiscriminatingin any other manner in respect totheir hire or tenure of employment, or any term orcondition of employment.(b) Interrogatingand threatening employeeswith respect to union activities and invocation ofBoard processes.(c) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of the rights guaranteed in Section 7 of theAct.2.Take the following affirmative action which isnecessaryto effectuate the policies of the Act:(a)Offer to Peter M. Flannery, Nicholas K.Barr,Robert J. Vierling, and Robert G. Taylor im-mediate and full reinstatement to their former orsubstantially equivalent positions, without prejudiceto their seniority or other rights and privileges, andmake each of them whole for any loss of paysustainedby reason of the discrimination againstthem, with interest to be computed in the custom-ary manner;6 and notify any one of them who isThe reference here is to the following from the Supreme Court'sopinion inN L R B v Erie Resistor Corporation,373 U S 221, 227 "Whenspecific evidence of a subjective intent to discriminate or to encourage ordiscourage union membership is shown, and found, many otherwise in-nocent or ambiguous actions which are normally incident to the conduct ofa business may, without more, be converted into unfair labor practices -'TheChaseNational Bankof the City of NewYork,SanJuan, PuertoRico, Branch,65 NLRB 827,Crossett Lumber Company, 8NLRB 440,Republic Steel Corporation v N L R B ,311 U S7, F W WooluorthCoin-pany,90 NLRB 289,291-294,Ibis Plumbing &HeatingCo,138 NLRB716353-177 0 - 72 - 37 564DECISIONSOF NATIONALLABOR RELATIONS BOARDpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponproper application after discharge from the ArmedForces.(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records to facilitate the checking ofthe amount of backpay due.(c) Post at its place of business in Crestwood,Missouri, copies of the attached notice marked "Ap-pendix."' Copies of said notice, on forms providedby the Regional Director for Region 14, shall beposted by the Company, [after being duly signed byitsrepresentative,]immediatelyupon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswherenoticestoitsemployeesarecustomarily posted. Reasonable steps shall be takenby the Company to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 14,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order " The language in the notice is "simple [ the emplo)ees are not]and readily understandable " CfHarry F Berggren& Sons,Inc ,165NLRB 353' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended,we herebynotify our employees that:WE WILL NOT discourage membership inLocal4, International Brotherhood of Electri-calWorkers,AFL-CIO,or any other labor or-ganization by discharging any of our employeesor discriminating in any other manner inrespect to their hire or tenure of employment,or any term or condition of employment.WE WILL NOT unlawfully interrogate orthreaten employees in connection with unionactivities or invocation of Board processes.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the right to self-organization, toform labor organizations, to join or assist Local4,InternationalBrotherhood of ElectricalWorkers, AFL-CIO, or any other labor or-ganization, to bargain collectively throughrepresentatives of their own choosing, and toengage in other concerted activities for thepurpose of collective bargaining or other mu-tual aid or protection, or to refrain from any orall such activities, except to the extent thatsuch right may be affected by an agreementrequiring membership in a labor organizationas a condition of employment, as authorized inSection 8(a)(3) of the ActWE WILL offer to Peter M. Flannery,NicholasK.Barr,Robert J. Vierling, andRobert G. Taylor immediate and full reinstate-ment to their former or substantially equivalentpositions, without prejudice to their seniorityor other rights and privileges, and make eachof them whole for any loss of pay suffered as aresult of the discrimination against them.All of our employees are free to become orremain, or refrain from becoming or remaining,members of any labor organization.CENTURY BROADCASTINGCORPORATION(Employer)DatedBy(Representative) (Title)Note'We will notify the above-named em-ployees if presently serving in the Armed Forces ofthe United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 1040 Boatmen's Bank Building, 314 NorthBroadway, St. Louis, Missouri 63102, Telephone622-4167.